EXHIBIT 10.21

 

Strategic Alliance Agreement

 

This agreement is made and entered into this 25th day of March, 2019 by and
between Bravatek Solutions, Inc., a corporation organized under the laws of the
State of Colorado, ("Bravatek"), with an address at 2028 E. Ben White Blvd.,
Unit #240-2835, Austin, Texas 78741 and MC Smart Controls, Inc. (“COMPANY"), a
corporation organized under the laws of Utah, with an address at 3424 West 2400
South Unite A West Valley City, UT 84119.

 

Whereas, Bravatek is a corporation, which has technical expertise in
security-related software, tools and systems/services (including telecom
services) to support, deploy and test its current and potential customers’ most
critical initiatives.

 

Whereas, COMPANY a corporation engaged in the business of providing engineering,
design, manufacturing, sales, marketing and installation of irrigation controls,
water flow sensors and IIOT (Industrial Internet of Things) technology,

 

Whereas, the parties desire to enter into a business relationship which will
designate Bravatek as the project- based business partnership channel for
governmental and non-governmental departments / agencies / units for the purpose
of promoting COMPANY’s relevant capabilities, products and/or service solutions.
Now therefore, the parties mutually agree to enter into a strategic alliance
under the following terms and conditions:

 

1) Duties of Bravatek

 

Bravatek agrees to serve as an exclusive project sales lead finder for
government and military and a non-exclusive sales lead finder for all other
market segments for the COMPANY. In this capacity, Bravatek will use its best
efforts to provide the following services to COMPANY.

 



 

a.Promote, market and introduce the Products to prospective clients in the
government and military space nationwide, and international clients.

 

 

 

 

b.Provide a quarterly Pipeline or project information leads report to COMPANY on
a monthly basis which contains a 3-month rolling forecast of potential sales.

 

 

 

 

c.Follow-up on on-going project leads that COMPANY is actively engaged with or
believes is appropriate.

 

 

 

 

d.Provide COMPANY with any promotional materials, technical papers, white
papers, proposals, etc. prior to publication or delivery to prospective clients.



 

2) Duties of COMPANY

 

COMPANY agrees to use its best efforts to promote and support project lead
finding and after-sales support of Bravatek by:

 

 1

  



 



 

a.Listing Bravatek in all appropriate sales and marketing materials as a
non-exclusive alliance partner (with focus of government customers)

 

 

 

 

b.Provide timely responses to both technical and administrative questions posed
by Bravatek.

 

 

 

 

c.Promote Bravatek’s product and service offerings whenever possible.

 

 

 

 

d.Aid Bravatek in the writing of any technical/marketing/sales documents when
requested and participate in mutually-agreed upon sales calls.

 

 

 

 

e.Provide Bravatek with co-branded marketing material that can be emailed or
handed to prospective clients.



 

3) Obligations of the Parties

 

Bravatek and COMPANY agree to jointly:

 



 

a.Develop and implement a joint Product Solution and Application Strategy
whereby targeted markets/potential client-types/applications are mutually agreed
upon;

 

 

 

 

b.Support each other in all agreed-upon technical, marketing and promotional
efforts;

 

 

 

 

c.Develop a joint strategy for developing new product/services/capabilities to
mutually benefit both parties;

 

 

 

 

d.Utilize each other as Preferred Vendors for services whenever possible upon
mutual agreement.



 

4) Compensation

 

When custom Products are designed, developed and to be delivered to
Bravatek-identified perspective clients, the parties shall agree to a proposed
sales price for use during the project in writing prior to the commencement of
each project.

 

For any Product or Solution sold to any perspective clients introduced by
Bravatek registered with COMPANY via email to COMPANY’s CEO, Lawrence Lebeau
(llebeau@mcsmartcontrols,com), and delivered through Bravatek or a
COMPANY-designated distribution affiliate(s) or sales channel(s), Bravatek will
receive a lead-finder fee, to be mutually discussed and finally decided by
COMPANY at the range of minimum of 10% to maximum of 20% of project revenue,
with an exact fee to be depending upon the overall project sales margin and cost
of development and delivery of each project, payable NET 30 days after each
client payment on delivered products received at COMPANY’s bank account.

 

5) Confidentiality

 

"Confidential information" shall mean any and all technical and non-technical
information, documents and materials related to client projects of party and
products, services and business of each of the parties. COMPANY and Bravatek
agree to maintain in strict confidence and not to disclose or disseminate, or to
use for any purposes other than performance of the projects, the Confidential
Information disclosed.

 

 2

  



 

The obligation of non-disclosure shall not apply to the following:

 



 

a.Information at or after such time that is publicly available through no fault
of either party

 

 

 

 

b.Information at or after such time that is disclosed to either party by a third
party entitled to disclose such information

 

 

 

 

c.Information which is required by law to be disclosed to federal, state or
local authorities.



 

6) Term of Confidentiality

 

For a period of five (5) years after termination of this Agreement, the parties
shall treat as confidential all information and take every reasonable precaution
and use all reasonable efforts to prevent the unauthorized disclosure of the
same. The parties agree to take all steps reasonably necessary and appropriate
to ensure that their employees, agents, and/or assistants treat all information
as confidential and to ensure that such employees, agents, and/or assistants are
familiar with and abide by the terms of this Agreement.

 

7) Term

 

The term of this Agreement is twelve (12) months from the date hereof, and will
be automatically renewed for one (1) additional twelve month period unless
either party shall notify the other in writing of its intention not to renew.
Such notice must be given ninety (90) days prior to expiration of the original
term. This Agreement may also be terminated by either party upon ninety (90)
days written notice.

 

8) Notices

 

Any notices required under this Agreement shall be delivered to:

 

Bravatek Technologies, Inc.

2028 E. Ben White Blvd.,

Unit #240-2835

Austin, Texas 78741

 

MC Smart Controls, Inc.

3424 West 2400 South Unit A West Valley City, UT 84119

 

9) Governing Law

 

This Agreement is entered into in the State of Texas and shall be interpreted
according to the laws of the State of Texas.

 

10) Indemnification

 

COMPANY shall indemnify Bravatek, its directors, officers and employees, for any
and all damages, costs, expenses, and other liabilities, including reasonable
attorney's fees and court costs incurred in connection with any third-party
claim, action or proceeding arising from the negligence or intentional
misconduct of COMPANY or breach of COMPANY of any of its obligations under this
Agreement.

 

 3

  



 

Bravatek shall indemnify COMPANY, its directors, officers and employees, for any
and all damages, costs, expenses, and other liabilities, including reasonable
attorney's fees and court costs, incurred in connection with any third-party
claim, action or proceeding arising from the negligence or intentional
misconduct of Bravatek or breach of Bravatek of any of its obligations under
this Agreement.

 

11) Modifications

 

No changes or modifications of this Agreement or any of its terms shall be
deemed effective unless in writing and executed by the parties hereto.

 

12) Assignment

 

This Agreement shall not be assignable by either party without the prior written
consent of the other party.

 

13) Entire Agreement

 

This Agreement represents the complete and entire understanding between the
parties regarding the subject matter hereof and supersedes all prior
negotiations, representations, or agreements, either written or oral, regarding
this subject matter.

 

This Agreement shall not be considered accepted, approved or otherwise effective
until signed by the appropriate parties.

 



Bravatek Technologies, Inc.MC Smart Controls, Inc.

 

By:

/s/ Thomas A. CellucciBy:/s/ Lawrence Lebeau

Name:

Thomas A. Cellucci Name:Lawrence Lebeau

Title:

Chairman & CEOTitle:President

Date:

March 27, 2019

Date:

3/27/2019



 



 4



 